Citation Nr: 0409046	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  03-08 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a nonservice-connected burial allowance.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from January to November 
1953.  He died on November [redacted], 1999.  The appellant is his 
son.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.


FINDINGS OF FACT

1.  The veteran died on November [redacted], 1999, and was 
subsequently buried in Alamance Memorial Park located in 
Burlington, North Carolina.

2.  At the time of his death, the veteran was in receipt of 
nonservice-connected pension benefits, in addition to special 
monthly pension based on the need for the regular aid and 
attendance of another person.

3.  The veteran's date of burial has alternately been 
reported as either November 7 or 8, 1999.

4.  An application for nonservice-connected burial benefits 
was received on October 21, 2002, more than two years 
following the date of the veteran's burial.


CONCLUSION OF LAW

The filing requirements for a nonservice-connected burial 
allowance have not been met.  38 U.S.C.A. §§ 2302, 2304 (West 
2002); 38 C.F.R. §§ 3.1600, 3.1601(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

According to the Certificate of Death, the veteran died on 
November [redacted], 1999, and was subsequently buried at Alamance 
Memorial Park located in Burlington, North Carolina.  At the 
time of his death, the veteran was in receipt of nonservice-
connected pension benefits, in addition to special monthly 
pension based on the need for the regular aid and attendance 
of another person.

In an Application for a United States Flag for Burial 
Purposes (VA Form 2008) dated in November 1999, it was noted 
that the veteran had been buried on November 8, 1999 at 
Alamance Memorial Park in Burlington, North Carolina.

In an Application for Burial Benefits (VA Form 21-530) 
received on October 21, 2002, it was noted that the veteran 
had been buried on November 7, 1999 at Alamance Memorial Park 
located in Burlington, North Carolina.

In a Notice of Disagreement received in November 2002, the 
appellant indicated that he had only recently become aware of 
potential entitlement to burial benefits.  He further 
indicated that, at the time of his father's death, he was not 
informed by the funeral home of the existence of any such 
benefit.  

In the appellant's Substantive Appeal received in March 2003, 
he indicated that he was unaware of potential entitlement to 
any "burial allowance" until October 2002.  Reportedly, at 
that time, he filed for such benefits because he had paid his 
father's (the veteran's) funeral expenses out of his own 
funds.  The appellant additionally indicated that, at the 
time of his father's death, the funeral home had been aware 
of the availability of such benefits.  In the opinion of the 
appellant, he was entitled to the payment of a burial 
allowance "because he was not made aware of (the benefit) 
until 2002."

Analysis

The appellant (the son of the veteran) seeks entitlement to a 
nonservice-connected burial allowance.  In pertinent part, it 
is argued that, at the time of his father's (the veteran's) 
death, he was unaware that such a benefit existed, even 
though, in his opinion, both the funeral home and funeral 
director were well aware of that benefit.

In that regard, where a veteran's death is not service 
connected, an amount not to exceed the amount specified in 
38 U.S.C. § 2302 may be paid toward the veteran's funeral and 
burial expenses, including the cost of transporting the body 
to the place of burial.  However, at the time, the veteran 
must have been in receipt of pension or compensation (or but 
for the receipt of military retirement pay, would have been 
in receipt of compensation).  Claims for reimbursement or 
direct payment of burial and funeral expenses under 38 C.F.R. 
§ 3.1600(b) and plot and internment allowance under 38 C.F.R. 
§ 3.1600(f) must have been received by the VA within two 
years after the permanent burial or cremation of the body.  
38 U.S.C.A. §§ 2302, 2304 (West 2002); 38 C.F.R. §§ 3.1600, 
3.1601(a) (2003).

In the present case, at the time of the veteran's death on 
November [redacted], 1999, he was in receipt of nonservice-connected 
pension benefits, including special monthly pension based on 
the need for the regular aid and attendance of another 
person.  Pertinent evidence of record is to the effect that 
the veteran was subsequently buried on either November 7 or 
November 8, 1999.  However, an Application for Burial 
Benefits (VA Form 21-530) was received no earlier than 
October 21, 2002, more than two years following the date of 
the veteran's burial.  Under the circumstances, the 
appellant's claim for a nonservice-connected burial allowance 
must be denied.

The appellant argues that his failure to timely file an 
application for burial benefits was, in fact, the result of 
his own ignorance of the availability of such benefits.  He 
further argues that, inasmuch as the funeral home and/or 
funeral director would certainly have been aware of the 
availability of such evidence, they, and not he, are at fault 
in the failure to make a timely application.

Regrettably, the veteran's argument is one of equity, and not 
of law.  He in effect argues that, notwithstanding the two-
year regulatory limitation on the filing of applications for 
a nonservice-connected burial allowance, he should 
nonetheless be reimbursed for funds he has expended on his 
father's (the veteran's) behalf.  He does not argue that the 
law is incorrect, or that it has been incorrectly applied to 
the facts of his case.  In point of fact, he alleges no error 
of fact or law.  Unfortunately, in a case such as the 
appellant's, the law, and not the facts, is dispositive.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the 
appellant's claim for a nonservice-connected burial allowance 
must be denied.

In reaching this determination, the Board has given due 
consideration to the provisions of the recently-passed 
Veterans Claims Assistance Act of 2000 (VCAA).  However, in a 
case such as this, where medical and/or substantive evidence 
is not determinative, that act has no specific application.  
See Mason v. Principi, 16 Vet. App. 129 (2002).


ORDER

The claim for a nonservice-connected burial allowance is 
denied.


	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



